Title: From Abigail Smith Adams to Ward Nicholas Boylston, 30 March 1817
From: Adams, Abigail Smith
To: Boylston, Ward Nicholas


				
					Dear Sir
					Quincy 30 March 1817
				
				We promise ourselves the pleasure of visiting you on fryday  next, and hope that a Severe Cold now attacking both the President and myself, will yiald before that day, to Herb Tea, and mild weather. nothing but indisposition will prevent our accepting Your kind invitation, or I Should add, Stormy weather.Many thanks for the Balsam My Neice continues way weak, altho’ She has not had any return of the complaint, which So allarmed us at the Time.With affectionate remembrance to mrs Boylston / I Subscribe your obliged Friend
				
					A Adams
				
				
			